Citation Nr: 0939545	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-39 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to March 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Hartford, 
Connecticut Department of Veterans' Affairs (VA) Regional 
Office (RO), located in Newington, Connecticut.  In that 
decision, the RO denied the Veteran's claim for service 
connection for the cause of the Veteran's death.

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans' Law Judge in July 2009.  A 
transcript of that hearing has been associated with the 
claims file.  During this hearing, case was held open for an 
additional 30 days in order for the appellant to submit 
additional evidence.  As of the date of this decision, no 
additional evidence has been received by the Board.


FINDINGS OF FACT

1.  The Veteran died in July 2006, and the appellant is his 
widow.

2.  The death certificate lists the immediate cause of the 
Veteran's death as metastatic renal cell cancer and does not 
list any other conditions as leading to this cause of death.

3.  At the time of the Veteran's death, he had not 
established entitlement to service connection for any 
disabilities.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

A disease or injury of service origin did not contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the appellant's claims 
for service connection for the cause of the Veteran's death 
in the April 2008 rating decision, she was provided notice of 
the VCAA in December 2007.  The VCAA letter indicated the 
types of information and evidence necessary to substantiate 
the claim for dependency and indemnity compensation (DIC), 
and the division of responsibility between the appellant and 
VA for obtaining that evidence.  

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's status as a Veteran has been 
established.  The second and third elements are discussed 
below.  There was no notice provided regarding the fourth and 
fifth elements.  To the extent that Dingess applies to claims 
for service connection for the cause of death, the inadequate 
notice provided to the appellant on these latter two elements 
did not prejudice the appellant.  See 38 C.F.R. § 19.9(a)(1) 
(remand required only when further action "is essential for 
a proper appellate decision").  Cf. 38 U.S.C.A. § 7261(b)(2) 
(West 2002) (Court must take due account of the rule of 
prejudicial error); Shinseki v. Sanders, 129 S.Ct. 1696 
(2009) (a reviewing court, in considering the rule of 
prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based 
on the facts of each case, the error was outcome 
determinative).  As the Board concludes below that the 
preponderance of evidence is against the appellant's claim 
for service connection for cause of the Veteran's death, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In the context of a claim for DIC benefits, section 5103(a) 
notice must include: (1) a statement of the conditions, if 
any, for which a Veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board notes that the December 2007 letter did not provide 
adequate notice pursuant to Hupp with respect to the notice 
of any conditions for which the Veteran was service-connected 
at the time of his death and an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Specifically, the 
letter indicated that in support of the claim for DIC, VA 
needed evidence showing that the Veteran died in service or 
medical evidence showing that the Veteran's service-connected 
conditions caused or contributed to his death.  This 
statement was erroneous because it did not distinguish 
between establishing a claim for service connection for the 
cause of death based on a previously service-connected 
condition, and establishing service connection for the cause 
of the Veteran's death based on a condition not yet service-
connected.  However, for the following reasons, this error 
was not prejudicial to the appellant.  See 38 C.F.R. § 
19.9(a)(1) (remand required only when further action "is 
essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).

Here, the Veteran was not service-connected for any 
disability during his lifetime; therefore, notice with regard 
to this method of establishing service connection for the 
cause of the Veteran's death could not affect the outcome of 
the case.  Moreover, the appellant indicated in her written 
statements and during the hearing that she understood that 
she could, and was, seeking to establish service connection 
for the cause of the Veteran's death based on a condition not 
yet service-connected.  Specifically, she argued that the 
renal cell cancer that caused the Veteran's death was related 
to asbestos exposure and stress to which the Veteran was 
exposed during service.  As noted, the Veteran was not 
service-connected for any disabilities associated with such 
exposure and the appellant therefore understood that she 
could establish entitlement to service connection for the 
cause of the Veteran's death by showing his death was related 
to a condition not yet service-connected.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all identified post-service 
treatment records.  As noted above, during the July 2009 
video conference hearing, the case was held open for an 
additional 30 days in order for the appellant to submit 
additional medical information; however, no additional 
evidence has been received by the Board as of the date of 
this decision.

The Veteran's service treatment and personnel records are not 
available and are presumed destroyed by the 1973 fire at the 
National Personnel Records Center (NPRC).  The Board is aware 
that in such situations, it has a heightened obligation to 
explain its findings and conclusions and carefully consider 
the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

When service records are missing, VA also has a duty to 
search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  In this case, there is 
no allegation or indication that there were any treatment 
records relating to the exposures to stress or asbestos 
alleged to have caused or contributed to the Veteran's death 
from renal cell cancer.  Moreover, in a January 2008 response 
to a request for the Veteran's service treatment records, 
NPRC notified the RO that the record was fire related and 
there were no available service treatment records or Surgeon 
General Officer's reports, thereby indicating that the 
clinical records could not be reconstructed.  The NPRC also 
indicated that it used alternate record sources to verify the 
Veteran's service.

Under the VCAA, VA is obliged to obtain a medical opinion in 
a cause of death claim when necessary to assist a claimant in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); DeLaRosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (holding the 
criteria for obtaining a medical opinion set forth in 38 
U.S.C.A. § 5103A(d) are inapplicable to cause of death 
claims).  In this case, a VA medical opinion as to the 
Veteran's metastatic renal cell cancer was not obtained.  As 
discussed below, the record does not contain any competent 
evidence that the renal cell cancer that caused the Veteran's 
death may be related to a disease or injury in service, or 
that any service-related disability caused or contributed to 
the Veteran's death.  Thus, a medical opinion is not required 
in the circumstances of this case to assist the appellant in 
substantiating her claim.

 For the reasons set forth above, the Board finds that VA has 
either complied with the VCAA's notification and assistance 
requirements or that any noncompliance did not prejudice the 
appellant.  The claim for service connection for the cause of 
the Veteran's death is thus ready to be considered on the 
merits.

Pertinent Laws and Regulations

The survivors of a Veteran who has died from a service-
connected disability or compensable disability may be 
entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002).  
The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
which incurred in or was aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is inherently one 
not related to the principal cause.  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the 
death of the Veteran was the result of active service, the 
laws and regulations pertaining to basic service connection 
apply. 38 U.S.C.A. § 1310.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology. Savage, 10 Vet. App. at 495-
96; see also Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions. Barr, 21 Vet. App. at 308; Grover 
v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  38 U.S.C.A. 1154(a) (West 2002) requires that VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  
See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, then it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule will not be applicable.  Ortiz, 274 
F.3d at 1365.

Analysis

In the instant case, the death certificate indicates that the 
Veteran dies in July 2006.  The death certificate lists the 
immediate cause of the Veteran's death as metastatic renal 
cell cancer.  In the space designated to list conditions, if 
any, leading to the immediate cause of death, conditions that 
the immediate cause was "due to (or as a consequence of)," 
there are no conditions listed.  No autopsy was performed.  
At the time of the Veteran's death, he had not established 
entitlement to service connection for any disabilities.  

In statements and testimony presented throughout the duration 
of the appeal, the appellant has maintained that the renal 
cell cancer that caused the Veteran's death was related to 
his active service, in particular his exposure to both 
asbestos and extreme stress from the "Cold War."  Several 
lay statements furnished by the Veteran's sons discussed the 
severity of the Veteran's health condition prior to his death 
and his work as a mechanic working with engines, and noted 
urinary incontinence during service.  During the July 2009 
video conference hearing, the appellant also testified that 
the Veteran's military occupational specialty (MOS) was that 
of a tank mechanic.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  VAOGCPPREC 04-
00.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).  

As noted above, the Veteran's service treatment and personnel 
records are not available and are presumed destroyed by the 
1973 fire at the NPRC.  The Board also notes that no copies 
of the Veteran's DD form 214 are of record.  However, 
accepting the appellant's statement that the Veteran was a 
tank mechanic, such an occupation is not of the type 
considered a major occupation which involved exposure to 
asbestos and does not reflect any exposure to common 
materials that may contain asbestos as enumerated in M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, Subsections (a), 
(f).  

Moreover, even if the Veteran were exposed to asbestos during 
service, there is no evidence that such exposure was the 
cause of his death or that it caused or contributed to his 
death fro renal cell cancer.  Private medical records from 
January 2005 to June 2006 reflect that the Veteran was 
treated for and diagnosed with metastatic renal cell 
carcinoma involving the bilateral lungs.  Neither this nor 
any other medical evidence indicates that renal cell cancer 
or a related renal condition was related to service.  
Moreover, as noted, the Veteran was not service-connected for 
metastatic renal cell cancer or any related conditions at the 
time of his death.  In addition, there is no indication from 
the evidence of record that a renal condition was incurred 
during active service.  Further, there is no evidence of 
treatment for asbestos-related disease or stress at any time 
during or after the Veteran's active service.  In fact, the 
post-service medical records do not indicate a diagnosis and 
treatment for metastatic renal cell cancer until 2005, many 
years after the Veteran's separation from service.  The 
passage of many years between discharge from active service 
and the objective documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board must also consider the appellant's statements that 
the Veteran's metastatic renal cell cancer was related to his 
active service due to exposure to asbestos and stress from 
the Cold War, as well as the lay statements of his sons.  As 
noted, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  As laypersons, the 
appellant and her sons are competent to provide evidence as 
to some questions of etiology or diagnosis.  Cf. Davidson v. 
Shinseki, 2009 WL 2914339, at *4 (Veterans Court's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was 
a layperson is in direct conflict with the holding of 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)); 
Robinson v. Shinseki, No. 2008-7096, 312 Fed. Appx. 336 (Fed. 
Cir. Mar. 3, 2009) (unpublished) (Board's broad statement 
indicating that layperson can never provide competent 
evidence on any question of etiology or diagnosis contradicts 
the holding of Jandreau). However, the relationship between 
exposure to asbestos or stress and the development of renal 
cell cancer is a medical question which would require more 
than direct observation to resolve, and is not in the 
category of questions that lend themselves to resolution by 
lay observation.  See Jandreau, 492 F.3d at 1376 (lay witness 
capable of diagnosing dislocated shoulder); Barr, 21 Vet. 
App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. 
App. 456, 462 (2007) (unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis).  Thus, the appellant's statements asserting a 
relationship between exposure to asbestos and stress and the 
renal cell cancer that caused his death, and the more general 
statements of her sons, do not provide competent evidence in 
support of her claim.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d at 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


